DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 11:
The limitation, “a third include configured to receive a semiconductor device select signal,” is unclear and therefore indefinite.
Claim 11 recites the limitation "the received data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
b) regarding claims 12-15:
These claim are rejected based on their dependence from claim 11.
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a semiconductor device for communication via a serial peripheral interface (SPI), comprising: one or more inputs configured to receive frame data; an internal memory configured to store the received frame data; a shift register configured to receive the frame data and comprising a plurality of shift register bit positions; a latch configured to store a command type; a first multiplexor configured to select at least one first bit from the shift register based on the command type and provide the at least one first bit to the latch; an output configured to output the frame data; and a second multiplexor configured to select at least one second bit from the shift register based on the command type and provide the at least one second bit to the output, as required by claim 1.
The prior art of record fails to disclose or make obvious a serial peripheral interface (SPI) system, comprising: a primary SPI chip configured to output frame data and a broadcast indicator signal; and a plurality of secondary SPI chips configured to receive the frame data and the broadcast indicator signal from the primary SPI chip, wherein the secondary SPI chips are further configured to store the frame data in response to the broadcast indicator signal being enabled, as required by claim 16.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842